Citation Nr: 0121914	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  98-14 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
on the need for aid and attendance.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



REMAND

The veteran had active service from September 1942 until 
January 1946.  

A June 2000 rating action denied entitlement to SMC, TDIU and 
an increased rating for "lumbosacral strain with traumatic 
arthritis, lumbar spine, with findings indicative of left 
lumbosacral radiculopathy", hereinafter "service-connected 
back disability".  The veteran submitted a notice of 
disagreement (NOD) in June 2000 to all three issues.  
However, the regional office (RO) issued a statement of the 
case (SOC) in August 2000 that only listed the issues 
regarding entitlement to SMC and TDIU.  An SOC regarding an 
increased rating for lumbosacral strain with traumatic 
arthritis has not been issued.  The United States Court of 
Appeals for Veterans Claims (Court) has held that, in such 
instances, the Board should remand, rather than refer, the 
issue to the RO for the issuance of an SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

The veteran underwent VA general examination in November 
1999.  In December 2000, the RO received a private aid and 
attendance examination report dated in October 2000.  The 
examiner determined that the veteran needed assistance in 
several areas of personal care.  The diagnoses included 
chronic obstructive pulmonary disease (COPD), degenerative 
disc disease (DDD), hypotension, traumatic arthritis and 
removal of infected hardware of the ankle.  While the 
examination report noted severe disability, the degree of 
disability that is attributable to the veteran's service 
connected back disability alone is not clear.  The Board 
notes that a precedent decision of the United States Court of 
Appeals for Veterans Claims (the Court), Snuffer v. Gober, 10 
Vet. App. 400 (1997), again reminded VA that well-settled 
case law holds that a new examination may be required to 
evaluate the current degree of impairment, particularly if 
there is no additional medical evidence which addresses the 
level of impairment of the disability since the previous 
examination.  

Moreover, the veteran has asserted that his service-connected 
back disability has rendered him unable to secure and follow 
any form of substantially gainful employment consistent with 
his education and work experience.  A medical opinion has not 
been obtained which comments on the impact of the veteran's 
service-connected disability upon his employability.  A VA 
examiner should generally address the extent of functional 
and industrial impairment associated with a veteran's 
service-connected disabilities when presented with a veteran 
seeking a total rating for compensation purposes based on 
individual unemployability.  See, Gary v. Brown, 7 Vet. App. 
229, 232 (1994).  An examination of the veteran would, 
therefore, be helpful in evaluating his condition.

Moreover, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Under the terms of the Act and 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the RO 
should apply the provisions of the Act to the current claims.

Accordingly, this case is REMANDED for the following action: 

1.  The veteran should be afforded an 
examination to ascertain the severity of 
the service-connected back disability.  
Any necessary tests and studies should be 
performed.  The examiner should conduct a 
complete review of the veteran's clinical 
history and express an opinion regarding 
the effect of the service-connected 
disability on his need for aid and 
attendance.  If possible, the examiner 
should delineate those manifestations 
that can be objectively attributable to 
his service-connected back disability.  
If this is impossible, the examiner 
should state so.  In addition, the 
examiner should provide an opinion 
concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  The 
examination report should contain the 
full rationale for all opinions expressed 
and accurately reflect the veteran's 
medical history.  The veteran's claims 
folder should be made available to the 
examiner for a complete study of the 
case.

2.  The RO should take any action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096).  

3.  The appellant and representative 
should be furnished an SOC regarding the 
disability evaluation for lumbosacral 
strain and given an opportunity to 
respond.

4.  If either of the RO's decisions 
concerning SMC or TDIU remain adverse to 
the veteran, it should provide him and 
his representative with a SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  

The appellant is hereby informed that he must file a 
substantive appeal following the SOC to complete his appeal 
to the Board regarding the evaluation of his service-
connected back disability.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




